Atkinson, J.
Where an amendment to a plea was stricken on motion, and the case proceeded to trial, and a verdict was rendered against the defendant, a bill of exceptions sued out by the defendant, assigning error upon the judgment of the court striking the amendment to the plea, but not excepting to the final judgment rendered in the case or assigning any error thereon, presents no question for decision. Lyndon v. Georgia Railway & Electric Co., 129 Ga. 353 (58 S. E. 1047).

Writ of error dismissed.


All the Justices concur.

Complaint; from Colquitt superior court.
Parker & Dowling, for plaintiff in error.
Mallary & Wimberly and T. W. Mattox, contra.